Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Claim 21 (Presently Presented):  The method of claim 1, wherein the third distribution layer is rendered at the first bit-rate.
Claim 22 (Currently Amended):  The method of claim 1, wherein the third distribution layer is rendered at the second bit-rate.
Allowable Subject Matter
Claims 1-4, 6-15, and 17-22 are allowable because the features associated with “wherein the third distribution laver includes a third key frame at a third point in time between the first point in time and the second point in time and includes a third set of delta frames fewer than the first set of delta frames,” overcome the prior art of record.  For instance, references such as Yu et al. (US 2007/0162611), Pio (US 2019/0200048), and Chang et al. (US 2017/0238055) teach providing varying-length segments that may accompany key frames.  Further, Mutton (US 2016/0337675) teaches providing pseudo chunks that may be larger or smaller than a GoP such that the system may create pseudo-chunks that extend past a current GoP, and Mavlankar et al. (US 2018/0359499) teaches the use of key frames associated with a first stream that may be offset from key frames associated with a second stream.  However, the prior art of record does not teach the cited features.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425